DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed December 28, 2020, has been entered.  Claims 1, 12, 15, 19, and 20 have been amended as requested.  Claims 2-4, 6, 7, 9-11, 13, 14, and 18 have been cancelled.  Thus, the pending claims are 1, 5, 8, 12, 15-17, 19, and 20.  
Applicant’s amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 6-9 of the last Office action (Non-Final Rejection mailed October 1, 2020).  Additionally, said amendment overcomes the prior art anticipation and obviousness rejections under 35 USC 102 and 103 as set forth in sections 12 and 15-19 of the last Office action.  However, in view of said amendment, the following new prior art rejections are set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is drawn to an article of manufacture comprising the thermoplastic fiber of any of claims 1 through 15.  However, since claims 2-4, 6, 7, 9-11, 13, and 14 have been cancelled by applicant’s amendment, claim 16 is of improper dependent form.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 5, 8, 12, 15-17, and 20 are rejected under 35 U.S.C. 103 as obvious over EP 2292680 issued to Yeh et al. in view of US 5,587,856 issued to Saraf, US 2013/0228728 issued to Mathur et al., and US 5,155,178 issued to Windley.
Yeh discloses a deep dyeing process of polyamide and polyolefin fibers (abstract and section [0012]). The process comprises adding a compatibilizer precursor and a chemical additive having an amino, hydroxyl, or epoxy functional group to the polyamide or polyolefin polymer melt and then chemically reacting a reactive dye and/or an acid dye with said functional group of the fiber (sections [0012] and [0016]). Note reactive dyes, by definition, are fiber-reactive dyes that form covalent bonds with functional groups of a fiber (e.g., hydroxyl groups on cellulose fibers are bonded to reactive dye molecules) and acid dyes are water soluble anionic dyes that chemically react with basic groups of a fiber. The polyamide may be nylon 6,6 (section [0012]). The compatibilizer precursor may be a carboxyl polymer, an anhydride polymer, a hydroxyl polymer, an epoxy polymer, or a cyanate-based compound (section [0015]). In the working examples, the functional group additive is added in an amount of 0.5-2.0% (sections [0023] and [0024]). Due to the strong covalent bonds between the dye and the fibers, said dyed fibers have excellent dye fastness, light fastness, rubbing fastness, and washing fastness compared to fibers of the conventional dyeing processes described therein (sections [0005], [0007], [0015], [0017], and [0025]).  The polyamide is modified with said additives by mixing together in a double screw extruder and then said modified polyamide is melt spun into fibers (page 4, line 51-page 5, line 18).
Thus, the Yeh reference teaches applicant’s claims 1, 5, 8, 16, and 20, with the exceptions (a) the hydroxyl functional additive is a polyol selected from the group consisting of 
Regarding exception (a), while the Yeh reference teaches the use of an additive for providing hydroxyl functional groups, the reference fails to teach suitable compounds for said additive. As such, one must look to the prior art for guidance. For example, Saraf teaches polyamide fibers, such as nylon 6,6 fibers, comprising melt additives including polyols such as pentaerythritol (abstract, col. 3, lines 16-33 and 40-50, and col. 3, line 63-col. 4, line 4). The fibers of Saraf have improved dye washfastness and heat stability (abstract). 
Additionally, Mathur discloses a thermoplastic composition having improved thermal aging stability and durability (abstract). Said composition comprises a polyamide resin and a polyhydric alcohol (i.e., polyol) (abstract). The preferred polyamide resin includes nylon 6,6 and the preferred polyhydric alcohol includes pentaerythritol, dipentaerythritol, and tripentaerythritol or combinations thereof (sections [0016] and [0030]). The polyhydric alcohol is present in an amount of 0.1-20% by weight of the thermoplastic composition (section [0015]). The thermoplastic composition is formed by melt blending the ingredients in an extruder (section [0134]). The thermoplastic composition is suitable for making molded or extruded thermoplastic articles (section [0033]). Mathur teaches nylon polymers are known to be melted and shaped for use in plastic applications or extruded as fiber for use in yarn applications, such as apparel, carpet, airbags, and outdoor gear (section [0003]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a polyol such as pentaerythritol, dipentaerythritol, and tripentaerythritol or combinations thereof, as taught by Saraf and Mathur, for the hydroxyl 
Regarding exception (b), Yeh fails to teach a stain blocking additive, such as an aromatic sulfonate or an alkali metal salt thereof, in the thermoplastic fiber, preferably in amounts of 1-10% or less than 2% by weight (claims 12 and 15). However, such stain blocking additives are well-known in the art of nylon fibers. For example, Windley discloses nylon fibers resistant to staining by acid dyes, wherein an additive comprising a sulfonated benzene dicarboxylic acid, or its salts or esters, is melt blended with the polyamide (abstract and col. 2, lines 18-29). Said additive is present in an amount of 1-15 wt.% (col. 4, lines 8-12). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a stain blocking additive to the nylon fibers of the Yeh reference in order to provide improved stain resistance as compared to a nylon fiber without said stain blocking additive, as taught by the Windley reference. Such a modification would have yielded predictable results to the skilled artisan. Therefore, exception (b) and claims 1, 5, 8, 12, 15, 16, and 20 are rejected as being obvious over the cited prior art.
Regarding claim 17, while Yeh teaches polyamide and polyolefin fibers are known to be useful in textile applications (section [0002]), the reference fails to teach said fibers are formed into a fabric, carpet, or rug. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use said fibers to form a fabric, especially a carpet or rug fabric, since the formation of fabrics from fibers is the primary objective of fiber formation. Carpets and rugs are known to be commonly made of polyamide 
Claim 19 is rejected under 35 U.S.C. 103 as obvious over EP 2292680 issued to Yeh et al. in view of US 5,587,856 issued to Saraf, US 2013/0228728 issued to Mathur et al., and US 4,680,212 issued to Blyth et al.
Yeh discloses a deep dyeing process of polyamide and polyolefin fibers (abstract and section [0012]). The process comprises adding a compatibilizer precursor and a chemical additive having an amino, hydroxyl, or epoxy functional group to the polyamide or polyolefin polymer melt and then chemically reacting a reactive dye and/or an acid dye with said functional group of the fiber (sections [0012] and [0016]). Note reactive dyes, by definition, are fiber-reactive dyes that form covalent bonds with functional groups of a fiber (e.g., hydroxyl groups on cellulose fibers are bonded to reactive dye molecules) and acid dyes are water soluble anionic dyes that chemically react with basic groups of a fiber. The polyamide may be nylon 6,6 (section [0012]). The compatibilizer precursor may be a carboxyl polymer, an anhydride polymer, a hydroxyl polymer, an epoxy polymer, or a cyanate-based compound (section [0015]). In the working examples, the functional group additive is added in an amount of 0.5-2.0% (sections [0023] and [0024]). Due to the strong covalent bonds between the dye and the fibers, said dyed fibers have excellent dye fastness, light fastness, rubbing fastness, and washing fastness compared to fibers of the conventional dyeing processes described therein (sections [0005], [0007], [0015], [0017], and [0025]).  The polyamide is modified with said additives by mixing together in a double screw extruder and then said modified polyamide is melt spun into fibers (page 4, line 51-page 5, line 18).
Thus, the Yeh reference teaches applicant’s claim 19, with the exceptions (a) the hydroxyl functional additive is a polyol selected from the group consisting of dipentaerythritol (DPE), tripentaerythritol (TPE), and combinations thereof and (b) a stain blocking additive selected from an aromatic sulfonate or an alkali metal salt thereof is chemically reacted or chemically bound topically to the polyamide fiber surface.
Regarding exception (a), while the Yeh reference teaches the use of an additive for providing hydroxyl functional groups, the reference fails to teach suitable compounds for said additive. As such, one must look to the prior art for guidance. For example, Saraf teaches polyamide fibers, such as nylon 6,6 fibers, comprising melt additives including polyols such as pentaerythritol (abstract, col. 3, lines 16-33 and 40-50, and col. 3, line 63-col. 4, line 4). The fibers of Saraf have improved dye washfastness and heat stability (abstract). 
Additionally, Mathur discloses a thermoplastic composition having improved thermal aging stability and durability (abstract). Said composition comprises a polyamide resin and a polyhydric alcohol (i.e., polyol) (abstract). The preferred polyamide resin includes nylon 6,6 and the preferred polyhydric alcohol includes pentaerythritol, dipentaerythritol, and tripentaerythritol or combinations thereof (sections [0016] and [0030]). The polyhydric alcohol is present in an amount of 0.1-20% by weight of the thermoplastic composition (section [0015]). The thermoplastic composition is formed by melt blending the ingredients in an extruder (section [0134]). The thermoplastic composition is suitable for making molded or extruded thermoplastic articles (section [0033]). Mathur teaches nylon polymers are known to be melted and shaped for use in plastic applications or extruded as fiber for use in yarn applications, such as apparel, carpet, airbags, and outdoor gear (section [0003]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a polyol such as pentaerythritol, dipentaerythritol, and tripentaerythritol or combinations thereof, as taught by Saraf and Mathur, for the hydroxyl functional group additive of the Yeh reference since said polyol is known to be a suitable melt additive for nylon fibers. Such a modification would have yielded predictable results to the skilled artisan (e.g., improved dye washfastness, heat stability, thermal aging stability, and durability). Therefore, exception (a) is rejected as being obvious over the cited prior art.
Regarding exception (b), Yeh fails to teach a stain blocking additive, such as an aromatic sulfonate or an alkali metal salt thereof, in the thermoplastic fiber, preferably in amounts of 1-10% or less than 2% by weight (claims 12 and 15). However, such stain blocking additives are well-known in the art of nylon fibers. For example, Blyth disclosed nylon carpet fibers having resistance to staining by acid dye colorants, such as red wines and soft drinks, at room temperature, but are dyeable with acid dyes at elevated temperatures (abstract and col. 2, lines 45-49).  The fibers have a stain blocking coating on the surface thereof (abstract and col. 2, lines 28-44).  Suitable stain blockers include aromatic sulfonates (col. 3, line 39-col. 5, line 9).  When the stain blocker has terminal groups that can further react during heatsetting of the coated nylon carpet fiber, maximum adhesion of the coating on said fiber is provided by covalent linkages between said terminal groups of the stain blocker and the nylon surface (col. 5, line 63-col. 6, line 14). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the nylon fibers of Yeh with a stain blocking aromatic sulfonate compound in order to provide improved stain resistance as compared to a nylon fiber without said stain blocking additive, as taught by the Blyth reference. Such a modification would have yielded predictable results to the skilled artisan. Therefore, exception (b) and claim 19 is rejected as being obvious over the cited prior art.
Claims 1, 5, 8, 12, 15-17, and 20 are rejected under 35 U.S.C. 103 as obvious US 5,587,856 issued to Saraf in view of US 2013/0228728 issued to Mathur et al. and US 5,155,178 issued to Windley.
Saraf discloses a process for making polyamide fibers having improved dye washfastness and heat stability (abstract).  The fibers are made by melt mixing a fiber forming polyamide with an additive, such as water, an alcohol, or an amine, and a heat stabilizer, to form a homogeneous mixture and melt spinning said mixture into polyamide fibers (abstract and col. 3, lines 16-33).  Preferred polyamides are nylon 6 and nylon 6,6 (col. 3, lines 40-62).  Suitable melt additive alcohols include polyalcohols such as pentaerythritol (col. 3, line 63-col. 4, line 4).  The melt additive is added in an amount of 0.5-5% by weight (col. 4, lines 11-14).  Saraf teaches the nylon fibers may be employed in carpets (col. 5, lines 38-43)

Regarding exception (a), Sarah teaches polyalcohols such as pentaerythritol are suitable for the melt additive, but fails to explicitly teach said pentaerythritol is a di- or tri-pentaerythritol.  However, the equivalence of the mono-, di-, and tri- pentaerythritols are known in the art of melt additives for polyamide fibers.  For example, Mathur discloses a thermoplastic composition having improved thermal aging stability and durability (abstract). Said composition comprises a polyamide resin and a polyhydric alcohol (i.e., polyol) (abstract). The preferred polyamide resin includes nylon 6,6 and the preferred polyhydric alcohol includes pentaerythritol, dipentaerythritol, and tripentaerythritol or combinations thereof (sections [0016] and [0030]). The polyhydric alcohol is present in an amount of 0.1-20% by weight of the thermoplastic composition (section [0015]). The thermoplastic composition is formed by melt blending the ingredients in an extruder (section [0134]). The thermoplastic composition is suitable for making molded or extruded thermoplastic articles (section [0033]). Mathur teaches nylon polymers are known to be melted and shaped for use in plastic applications or extruded as fiber for use in yarn applications, such as apparel, carpet, airbags, and outdoor gear (section [0003]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select dipentaerythritol, tripentaerythritol, or combinations thereof, as taught by Mathur, for the pentaerythritol melt additive of the Saraf reference since the equivalence of pentaerythritol compounds as polyamide melt additives is well-known in the art.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art, 
Regarding exception (b), Saraf fails to teach a stain blocking additive, such as an aromatic sulfonate or an alkali metal salt thereof, in the thermoplastic fiber, preferably in amounts of 1-10% or less than 2% by weight (claims 12 and 15). However, such stain blocking additives are well-known in the art of nylon fibers. For example, Windley discloses nylon fibers resistant to staining by acid dyes, wherein an additive comprising a sulfonated benzene dicarboxylic acid, or its salts or esters, is melt blended with the polyamide (abstract and col. 2, lines 18-29). Said additive is present in an amount of 1-15 wt.% (col. 4, lines 8-12). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a stain blocking additive to the nylon fibers of the Saraf reference in order to provide improved stain resistance as compared to a nylon fiber without said stain blocking additive, as taught by the Windley reference. Such a modification would have yielded predictable results to the skilled artisan. Therefore, exception (b) and claims 1, 5, 8, 12, 15-17 and 20 are rejected as being obvious over the cited prior art.
Claim 19 is rejected under 35 U.S.C. 103 as obvious US 5,587,856 issued to Saraf in view of US 2013/0228728 issued to Mathur et al. and US 4,680,212 issued to Blyth et al.
Saraf discloses a process for making polyamide fibers having improved dye washfastness and heat stability (abstract).  The fibers are made by melt mixing a fiber forming polyamide with an additive, such as water, an alcohol, or an amine, and a heat stabilizer, to form a homogeneous mixture and melt spinning said mixture into polyamide fibers (abstract and col. 3, lines 16-33).  Preferred polyamides are nylon 6 and nylon 6,6 (col. 3, lines 40-62).  Suitable melt additive 
Thus, Saraf teaches the invention of claim 19, with the exceptions (a) the pentaerythritol additive is dipentaerythritol (DPE), tripentaerythritol (TPE), or a combination thereof and (b) a stain blocking additive selected from an aromatic sulfonate or an alkali metal salt thereof is chemically reacted or chemically bound topically to the polyamide fiber surface.
Regarding exception (a), Sarah teaches polyalcohols such as pentaerythritol are suitable for the melt additive, but fails to explicitly teach said pentaerythritol is a di- or tri-pentaerythritol.  However, the equivalence of the mono-, di-, and tri- pentaerythritols are known in the art of melt additives for polyamide fibers.  For example, Mathur discloses a thermoplastic composition having improved thermal aging stability and durability (abstract). Said composition comprises a polyamide resin and a polyhydric alcohol (i.e., polyol) (abstract). The preferred polyamide resin includes nylon 6,6 and the preferred polyhydric alcohol includes pentaerythritol, dipentaerythritol, and tripentaerythritol or combinations thereof (sections [0016] and [0030]). The polyhydric alcohol is present in an amount of 0.1-20% by weight of the thermoplastic composition (section [0015]). The thermoplastic composition is formed by melt blending the ingredients in an extruder (section [0134]). The thermoplastic composition is suitable for making molded or extruded thermoplastic articles (section [0033]). Mathur teaches nylon polymers are known to be melted and shaped for use in plastic applications or extruded as fiber for use in yarn applications, such as apparel, carpet, airbags, and outdoor gear (section [0003]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select dipentaerythritol, tripentaerythritol, or combinations thereof, 
Regarding exception (b), Saraf fails to teach a stain blocking additive, such as an aromatic sulfonate or an alkali metal salt thereof, is chemically reacted or chemically bound topically to the polyamide fiber surface. However, such stain blocking additives are well-known in the art of nylon fibers. For example, Blyth disclosed nylon carpet fibers having resistance to staining by acid dye colorants, such as red wines and soft drinks, at room temperature, but are dyeable with acid dyes at elevated temperatures (abstract and col. 2, lines 45-49).  The fibers have a stain blocking coating on the surface thereof (abstract and col. 2, lines 28-44).  Suitable stain blockers include aromatic sulfonates (col. 3, line 39-col. 5, line 9).  When the stain blocker has terminal groups that can further react during heatsetting of the coated nylon carpet fiber, maximum adhesion of the coating on said fiber is provided by covalent linkages between said terminal groups of the stain blocker and the nylon surface (col. 5, line 63-col. 6, line 14). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the nylon fibers of Saraf with a stain blocking aromatic sulfonate compound in order to provide improved stain resistance as compared to a nylon fiber without said stain blocking additive, as taught by the Blyth reference. Such a modification would have yielded predictable results to the skilled artisan. Therefore, exception (b) and claim 19 is rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments with respect to the prior rejections have been considered but are found unpersuasive in view of the new prior art rejections set forth above.


 Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 18, 2021